Per Curiam.
Respondent was admitted to practice by this Court in 1994. He practiced law in New Jersey, where he was admitted to the bar in 1992.
By order dated March 6, 2009, the Supreme Court of New Jersey disbarred respondent upon his consent for misappropriating client trust funds.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has not replied to or otherwise appeared in response to the motion, which we grant.
Having considered the conduct which gave rise to respondent’s discipline in New Jersey and having due regard for the discipline imposed by that state, we conclude that the same discipline should be imposed by this Court, i.e., disbarment.
Cardona, RJ., Spain, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).